—Order and judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about March 8, 1993, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination denying petitioner’s application for an on-premises liquor license and dismissed the petition, unanimously affirmed, without costs.
We agree with the IAS Court that respondent’s denial of petitioner’s application "did not simply rest upon a general objection to unsavory past management” of the premises, but legitimately took into account petitioner’s failure to present a security plan adequately addressing respondent’s security con*410cerns. The efficacy of such operational plans is, of course, subject to respondent’s evaluation, not the court’s (cf., Matter of 135 Rest. Corp. v State Liq. Auth., 25 AD2d 651, 652). Concur—Murphy, P. J., Sullivan, Milonas, Asch and Nardelli, JJ.